United States Court of Appeals
                     For the First Circuit


No. 20-2195



  SIERRA CLUB; NATURAL RESOURCES COUNCIL OF MAINE; APPALACHIAN
                         MOUNTAIN CLUB,

                     Plaintiffs, Appellants,

                               v.

 UNITED STATES ARMY CORPS OF ENGINEERS; COLONEL JOHN A. ATILANO,
 II, Commander and District Engineer, in his official capacity;
     JAY L. CLEMENT, Senior Project Manager, in his official
             capacity; CENTRAL MAINE POWER COMPANY,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

           [Hon. Lance E. Walker, U.S. District Judge]


                             Before

                  Lynch, Thompson, and Barron,
                        Circuit Judges.


     Kevin Cassidy, with whom Earthrise Law Center was on brief,
for appellants.
     Jeffrey A. Hall, with whom Jean E. Williams, Acting Assistant
Attorney General, Jennifer S. Neumann, and Amelia G. Yowell were
on brief, for appellees United States Army Corps of Engineers,
John A. Atilano II, and Jay L. Clement.
     Joshua D. Dunlap, with whom Matthew D. Manahan, Lisa
Gilbreath, and Pierce Atwood LLP were on brief, for appellee
Central Maine Power Company.
      Kevin Poloncarz, Donald L. Ristow, Lindsay Brewer, and
Covington & Burling LLP on brief for amici curiae Calpine
Corporation, Nextera Energy Resources, LLC, and Vista Corp.
     Shaun A. Goho and the Emmett Environmental Law & Policy Clinic
on brief for amici curiae Environmental Law Clinic Directors.
     Anthony W. Buxton, Jonathan G. Mermin, and Preti Flaherty on
brief for amicus curiae Industrial Energy Consumer Group.
     P. Andrew Hamilton, Timothy C. Woodcock, and Eaton Peadbody,
P.A. on brief for amicus curiae H.Q. Energy Services (U.S.) Inc.


                           May 13, 2021




                              - 2 -
               LYNCH,   Circuit          Judge.        Plaintiff        environmental

organizations       appeal        from    the     district   court's      denial    of

preliminary injunctive relief barring construction of Segment 1 of

a planned five-segment electric transmission power corridor in

Maine.    This was part of a larger project which would run from

Quebec, Canada to Massachusetts.                  See Sierra Club v. U.S. Army

Corps of Eng'rs, No. 2:20-CV-00396-LEW, 2020 WL 7389744, at *1 (D.

Me. Dec. 16, 2020) ("CMP Decision").

               The corridor would be built by Central Maine Power

("CMP"), a private company.              Plaintiffs' challenge is to the Army

Corps of Engineers' ("Corps") decision, after its performance of

an Environmental Assessment ("EA"), to issue a permit authorizing

CMP to take three actions in Segment 1: (1) temporarily fill

certain wetlands, (2) permanently fill other wetlands, and (3)

construct a tunnel under the Kennebec River.                 They allege that the

Corps    was    required     to    issue    not    merely    an   EA,    but   a   full

Environmental Impact Statement ("EIS") and that the Corps acted

arbitrarily or capriciously in conducting its EA and issuing a

Finding of No Significant Impact ("FONSI").                       They raise other

secondary challenges to the Corps' EA and FONSI.                  We conclude that

that plaintiffs have failed to show a likelihood of success on the

merits.    We affirm the district court's denial of a preliminary




                                          - 3 -
injunction.1    We also vacate the injunction issued by this court

on January 15, 2021 to allow us to consider this expedited appeal.

                             I. Background

            A. State Agency Review of the CMP Corridor.

            The parameters for the project were originally set by

Massachusetts.      Massachusetts   selected   the    CMP   proposal   from

fifty-three    proposed   clean   energy   projects   in    a   competitive

bidding process.2     State regulators and private utilities were

responsible for that selection.      No federal agency was involved.

Massachusetts approved only the specific route outlined in CMP's

proposal.   "The [Massachusetts] process essentially predetermined

CMP's role as applicant and limited the alternatives analysis to

only those which are available and capable of being done by CMP."


     1    To earn a preliminary injunction, parties must
demonstrate four factors: (1) the likelihood of success on the
merits; (2) the likelihood of irreparable harm absent an
injunction; (3) a balancing of hardships; and (4) the public
interest. Respect Maine PAC v. McKee, 622 F.3d 13, 15 (1st Cir.
2010) (citing Nken v. Holder, 556 U.S. 418, 433 (2009)). Sierra
Club urges us to place less emphasis on the first prong, even
though our case law has emphasized that prong's primacy in the
preliminary injunction assessment. See Ryan v. ICE, 974 F.3d 9,
18 (1st Cir. 2020) ("The movant's likelihood of success on the
merits weighs most heavily in the preliminary injunction
calculus."). Regardless, Sierra Club would not prevail even if we
adopted their view of the test. We therefore need not decide the
issue.
     2   Massachusetts originally selected the Northern Pass
Transmission project, which would have travelled through New
Hampshire. New Hampshire regulators did not approve the Northern
Pass project. After that rejection, Massachusetts selected the
CMP proposal through Maine.


                                  - 4 -
            Maine    also     approved   the     project     after   much      more

extensive review than the Corps engaged in in its EA.                  After CMP

won the contract to construct the corridor, the Maine Department

of Environmental Protection ("MDEP") accepted written and oral

testimony    about    the   project,     and   after    a    hearing    approved

construction. MDEP concluded that the CMP Corridor in its entirety

had   minimal      environmental    impacts,     provided     that     CMP     took

mitigation measures, which it has agreed to undertake.                          The

approved route consists of five segments, four of which track

existing transmission lines.        MDEP reviewed all 8,600 acres of the

project, and issued a 113-page order approving the plan subject to

various    additional    conditions,     which    CMP   adopted.       The    MDEP

assessed the project impact on: (1) wildlife, (2) forest and

habitat fragmentation, (3) depletion of natural resources, (4)

disruption during construction, (5) the visual aesthetics of the

region, and (6) the feasibility of alternatives.                 It concluded

that subject to mitigation measures to limit the visual and

environmental impacts of the project, the CMP corridor did not

impose unreasonable environmental risks.             The Corps reviewed the

project as modified by the State of Maine.

            The Maine Public Utilities Commission also approved the

project    after    holding    public    hearings      and   accepting       public

comment.    The Maine Law Court later upheld that approval.              NextEra

Energy Res., LLC v. Me. Pub. Utils. Comm'n, 227 A.3d 1117, 1119


                                    - 5 -
(Me. 2020).     The Maine Bureau of Parks and Lands also leased to

CMP a right of way over state land.

            B. Federal Agency Review of the CMP Corridor.

            The Corps became involved in the CMP project because

construction in Segment 1 will require (1) temporary filling of

wetlands; (2) permanent filling of wetlands; and (3) construction

of a tunnel under the Kennebec River.3          Each of these activities

requires permit approval from the Corps under either the Clean

Water Act (for temporary and permanent fills) or the River and

Harbors Act (for tunneling under the Kennebec River).              33 U.S.C.

§§ 403, 1341, 1344(a).

            Federal    law   requires   the     Corps   to    consider   the

environmental impact of permitting these activities.           The National

Environmental Protection Act ("NEPA") is a procedural statute.             42

U.S.C. § 4332(C).       It sets out environmental policy objectives

which are largely implemented through regulations promulgated by

the   Council   on    Environmental   Quality    ("CEQ")     and   individual

agencies.    See Sierra Club v. U.S. Army Corps of Eng'rs, 803 F.3d

31, 37 (D.C. Cir. 2015) ("Flanagan South").

            Two categories of CEQ and Corps regulations are relevant

to this litigation.      The first concerns the appropriate scope of


      3   At MDEP's request, the Corps also advised MDEP that a
"zig zag" route through CMP's 300-foot-wide right of way would not
significantly mitigate impacts to wetlands, and could cause other
environmental consequences.


                                  - 6 -
the required review.     It is uncontested that NEPA applies only to

"major [f]ederal actions." 42 U.S.C. § 4332(C). Whether a project

is a major federal action is itself governed by federal law.              The

scope of the required federal environmental review of the CMP

corridor, as it involves a private project over state or private

land, is in turn governed by regulations from two federal agencies,

CEQ and the Corps.

           CEQ   regulations     state   "[i]n    assessing   whether    NEPA

applies   or   is   otherwise    fulfilled,      Federal   agencies   should

determine . . . . [w]hether the proposed activity or decision is

a major Federal action [or if other factors not relevant here

excuse compliance with NEPA]."           40 C.F.R. § 1501.1 (emphasis

added).

           The   Corps   has    promulgated   more    detailed   rules   for

determining the proper scope of its NEPA analysis.            33 C.F.R. pt.

325, app. B, § 7(b) ("Appendix B") says:

           In some situations, a permit applicant may
           propose to conduct a specific activity
           requiring a Department of the Army (DA) permit
           (e.g., construction of a pier in a navigable
           water of the United States) which is merely
           one component of a larger project (e.g.,
           construction of an oil refinery on an upland
           area). The district engineer should establish
           the scope of the NEPA document (e.g., the EA
           or EIS) to address the impacts of the specific
           activity requiring a DA permit and those
           portions of the entire project over which the
           district engineer has sufficient control and
           responsibility to warrant Federal review.



                                   - 7 -
Id. § 7(b)(1).        The Corps further identifies four "[t]ypical

factors   to   be   considered   in   determining   whether   sufficient

'control and responsibility' exists" over "portions of the entire

project" requiring NEPA review beyond the "impacts of the specific

activity requiring a [Corps] permit."       These are:

                (i) Whether or not the regulated activity
           comprises "merely a link" in a corridor type
           project (e.g., a transportation or utility
           transmission project).
                (ii) Whether there are aspects of the
           upland facility in the immediate vicinity of
           the regulated activity which affect the
           location and configuration of the regulated
           activity.
                (iii) The extent to which the entire
           project will be within Corps jurisdiction.
                (iv) The extent of cumulative Federal
           control and responsibility.

Id. § 7(b)(2).      Appendix B further states:

           [I]f an applicant seeks a [Corps] permit to
           fill waters or wetlands on which other
           construction or work is proposed, the control
           and responsibility of the Corps, as well as
           its overall Federal involvement would extend
           to the portions of the project to be located
           on the permitted fill. However, the NEPA
           review would be extended to the entire
           project, including portions outside waters of
           the United States, only if sufficient Federal
           control and responsibility over the entire
           project is determined to exist; that is, if
           the regulated activities, and those activities
           involving regulation, funding, etc. by other
           Federal agencies, comprise a substantial
           portion of the overall project.

Id. § 7(b)(3)(emphasis added).




                                  - 8 -
          A second category of regulations governs the nature of

the environmental inquiry the Corps is required to do.         CEQ

regulations say that agencies should identify categories of agency

actions that do not normally require preparation of an EA or EIS.

For all other actions, CEQ states agencies should first prepare an

EA to determine whether more detailed analysis is necessary.    40

C.F.R. § 1501.4-5.     The EA must "[b]riefly provide sufficient

evidence and analysis for determining whether to prepare an [EIS]

or a [FONSI]."4   40 C.F.R. § 1501.5.

          CEQ regulations set out ten factors for the agency to

consider in assessing the impact from a proposed action and whether

an EIS is necessary.   40 C.F.R. § 1508.27(b)(1)-(10).

     C. Environmental Findings of the Corps, Conclusions of Law,
     and the Scope of Review.

          Applying these rules, the Corps limited the scope of its

environmental review to the jurisdictional waters that required a

permit from the Corps for construction.    It weighed each of the

four Appendix B factors, and found no reason to expand the scope

of its review beyond the environmental impact of its own permit.

The Corps found that it had only limited jurisdiction over a small


     4    Other circuits have described an EA as "a rough-cut,
low-budget environmental impact statement designed to show whether
a full-fledged environmental impact statement -- which is very
costly and time-consuming to prepare and has been the kiss of death
to many a federal project -- is necessary." Spiller v. White, 352
F.3d 235, 237-38 (5th Cir. 2003) (quoting Sabine River Auth. v.
U.S. Dep't of Interior, 951 F.2d 669, 677 (5th Cir. 1992)).


                               - 9 -
portion of the project, and accordingly this did not warrant review

of   the   entire   CMP   Corridor.   In    particular,   it   repeatedly

emphasized that activities requiring a Corps permit "compris[e]

approximately 1.9% of the total project corridor."        The Corps also

found that the total cumulative federal oversight was insufficient

to "federalize" the entire project.         It stated, "[t]he scope of

review . . . does not overlap with [other federal agencies'

review]."

             The Corps conducted an EA for the activities that fell

within its limited jurisdiction.       The Corps incorporated MDEP's

comprehensive environmental analysis into its own analysis.            It

also incorporated the U.S. Fish and Wildlife Service's ("FWS")

analysis of the impact of the project on endangered species.          The

U.S. Department of Energy ("USDOE") further acted as a consulting

and cooperating agency during the Corps' EA process.

            The Corps made findings as to a number of potential

environmental impacts.       It concluded, for example, that "forest

fragmentation as a result of activities within . . . [the Corps']

jurisdiction is not significant," and it assessed the potential

loss of habitat for a number of Maine species, and in particular

the impact under the Endangered Species Act.         It also considered

CMP's proposed mitigation measures.        Its review took approximately

three years.    During that period, the Corps issued notice of its

proposed action, and accepted hundreds of public comments.            It


                                 - 10 -
also conducted a public hearing and considered alternatives to the

proposed CMP route.        In its 164-page final EA, issued on July 7,

2020, the Corps found no significant environmental impacts from

the issuance of a permit for the three categories of activity

requiring a Corps permit.

               We outline the Corps' description of the entire project

and the role of Segment 1 within it.              The entire five-segment CMP

corridor consists of approximately 144.9 miles of transmission

lines running from the Maine/Canadian border to a substation in

Lewiston,       Maine,     where   it     connects      to     existing     power

infrastructure.       The Corps' EA found the majority of the corridor

route follows existing transmission lines.                   It concluded that

Segment    1    covers   53.1   miles,    which    passes    through   primarily

commercially harvested timber forest, crosses the Kennebec River,

then    continues    through    largely    undeveloped       stretches    of   the

Western Maine Mountains. In Segment 1, only 0.26 acres of wetlands

will be permanently filled.        The Corps noted that along Segment 1,

14.08 miles will remain entirely forested, and the remainder of

the corridor will involve "tapered" clearing, which limits the

impact on forest fragmentation.

               The Corps stated that along the entire corridor, 4.87

acres     of    wetlands    will   be    permanently     filled    during      the

construction, and by power stations and poles. An additional 47.64

acres will be temporarily filled during construction. 111.55 acres


                                    - 11 -
of wetlands will be affected by forest cover clearing.          The Corps

identified 1404 distinct wetlands and 757 vernal pools located

within the transmission line portions of the entire project.            Of

these, 82 wetlands and 83 vernal pools would be partially affected

by permanent fills.

            The Corps also noted that CMP will undertake a number of

mitigation   measures   to   offset   environmental   impacts   from   the

corridor.    CMP committed to "conserv[ing] 40,000 acres of land in

the vicinity of Segment 1" "to address the project's impact on

habitat fragmentation and wildlife movement."         Along the entire

project CMP committed to preserving "in perpetuity" a further

1022.4 acres of land, including 510.75 acres of wetlands.

            The Corps also reviewed FWS's biological assessment and

concluded that construction in the areas requiring a permit from

the Corps had a limited impact on endangered species.

            Accordingly, the Corps issued a FONSI, and did not

prepare a more intensive EIS.

            D.   Other Federal Agency Review of the CMP Corridor
            project.

            Three other federal agencies issued permits to CMP as

well.   The USDOE became involved solely as to the issuance of a

Presidential Permit necessary to approve an international border

crossing.    On January 14, 2021, after plaintiffs brought this

appeal, USDOE issued a Presidential Permit allowing the border



                                 - 12 -
crossing.           In that context, USDOE reviewed the environmental

impacts of the project before issuing that permit, but all parties

agree that it did not conduct an EIS, as plaintiffs seek here.5

               The FWS also licensed the taking of endangered species

during construction.              FWS reviewed the impact of the project on

endangered species, as reflected in the Corps' own EA. Finally,

the Federal Energy Regulatory Commission ("FERC") approved CMP's

transmission service agreements related to the corridor.                    FERC's

review was limited to the potential impact from the project on

rates paid by utility customers.

                              II. Procedural History

               Plaintiffs brought this lawsuit on October 27, 2020.6

They       argued    that   the    Corps'   EA   and   FONSI   were   arbitrary   or

capricious in violation of the Administrative Procedure Act.                      5

U.S.C. § 706(2)(A).               In particular, plaintiffs argued that the

Corps failed to properly apply its own Appendix B regulations.

They argued (1) the scope of the Corps' EA was too narrow, (2) the

Corps failed to account for baseline environmental conditions in



       5  In fact, USDOE stated that it takes the position that
it is not subject to NEPA, and its environmental review was
entirely discretionary. U.S. Dep't of Energy, New England Clean
Energy Connect Environmental Assessment, DOE/EA-2155, at 3 (Jan.
14, 2021), available at https://www.energy.gov/sites/default
/files/2021/01/f82/ea-2155-necec-2021-01.pdf.

       6  We acknowledge and thank all of the amici curiae for
their helpful submissions in this matter.


                                        - 13 -
its EA, (3) the Corps underestimated the intensity of environmental

impacts from the project and should have conducted an EIS, and (4)

the Corps failed to provide adequate opportunity for notice and

comment.   See CMP Decision at *9-10, *17.            Plaintiffs also made

other arguments which they do not raise on appeal.             Id.

           On   December    16,    2020,    the   district     court    denied

plaintiffs' motion for preliminary injunctive relief.                It held,

"the Corps gave each of its regulatory factors (in particular the

scoping factors of 33 C.F.R. Part 325, Appendix B, and intensity

factors of 40 C.F.R. § 1508.27 (2018)) due consideration and

reasonably exercised judgment on the appropriate application of

the   same."    Id.   at   *14.    The     district   court   also     rejected

plaintiffs' other challenges to the EA.

           On   December     28,    2020,     plaintiffs      brought     this

interlocutory appeal.      On December 30, 2020, plaintiffs filed an

Emergency Motion for Injunction Pending Appeal.               This court, as

said, granted plaintiffs motion on January 15, 2021.7




      7   The same day CMP filed a Motion to Reconsider on the
grounds that the USDOE had issued an EA and FONSI that covered all
of Segment 1, which CMP argued satisfied plaintiffs' request for
relief. At oral argument plaintiffs countered that assertion as
untrue and made clear that the USDOE had not issued an EIS and
that its claims against the Corps were not affected by the USDOE
action. We denied the CMP motion on January 22, 2021.


                                   - 14 -
                             III. Analysis

           We review the district court's denial of plaintiffs'

motion for a preliminary injunction for abuse of discretion. Corp.

Techs., Inc. v. Harnett, 731 F.3d 6, 10 (1st Cir. 2013).         "[T]he

trial court, at the preliminary injunction stage, need not predict

the eventual outcome on the merits with absolute assurance, [and]

an appellate court need not conclusively determine the merits of

the   underlying   claims   to   execute abuse-of-discretion review."

Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 16

(1st Cir. 1996) (citation omitted).       The grant of a preliminary

injunction is "an extraordinary remedy that may only be awarded

upon a clear showing that the plaintiff is entitled to such

relief."     Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22

(2008).    An agency decision is unlawful if it is "arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance

with law."    5 U.S.C. § 706(2)(A).    The reviewing court determines

whether the agency action is arbitrary or capricious.      Id.    Here,

plaintiffs have failed to demonstrate a likelihood that the Corps

acted arbitrarily and capriciously.

           To be clear about what is not at issue, plaintiffs make

no argument that the Corps' general standards (codified in Appendix

B) for whether an otherwise private project has been federalized




                                 - 15 -
are   inadequate.8     To    the   contrary,   in   their   opening    brief

plaintiffs cite only to Appendix B as the applicable legal standard

by which to adjudicate whether the Corps engaged in the proper

scope of review.     Accordingly, they have waived any challenge that

the Corps' Appendix B regulations are inconsistent with NEPA or

fail to capture all relevant considerations.9 See White v. Hewlett

Packard Enter. Co., 985 F.3d 61, 70 (1st Cir. 2021) (citing

Rife v. One W. Bank, F.S.B., 873 F.3d 17, 19 (1st Cir. 2017)) (an

issue not briefed on appeal is waived).        Plaintiffs' lead argument

is instead that they have shown a likelihood of success that the

Corps' application of the Appendix B factors was arbitrary or

capricious.    Plaintiffs have not met their burden.               The Corps

applied each of the Appendix B factors with a reasoned discussion

before reaching its conclusion.

           A   central      consideration,     based   on    the     record,

articulated by the Corps as to each of the factors and as to its

conclusion, was that its permitting jurisdiction over waters of

the United States constituted only a small part of Segment 1 and



      8   Relatedly, defendants make no argument that Appendix B
is too broad in federalizing a project and thus do not contend
that the project would not be federalized if it met the conditions
in Appendix B.
      9   As to the genesis of Appendix B, see generally William
B. Ellis & Turner T. Smith, Jr., The Limits of Federal
Environmental Responsibility and Control Under the National
Environmental Policy Act, 18 Env't L. Rep. 10055 (1988).


                                   - 16 -
an even smaller part of the overall project.               The Corps found that

less than 2% of the overall corridor required a Corps permit.                     We

do not repeat the other findings we described earlier in this

opinion.    The Corps also properly considered the cumulative effect

of the activities of other federal agencies: FERC had in 2018

allowed CMP to enter into service contracts; USDOE issued a

Presidential    Permit    for   the    Canadian      border      crossing;      FWS's

analysis was incorporated into the Corps' EA; and FERC's analysis

related solely to consumer rates.              Plaintiffs have not shown a

likelihood of success that the Corps' conclusion that the overall

project was not a major federal action was arbitrary or capricious.

            "The   [Corps]      is    considered      to       have   control    and

responsibility for portions of the project beyond the limits of

Corps jurisdiction where the Federal involvement is sufficient to

turn   an   essentially   private      action       into   a    federal   action."

Appendix B § 7(b)(2).     As we explained above, the Corps lists four

factors that should typically be considered in determining whether

sufficient federal control exists.            Id.   Plaintiffs focus in large

part on the first listed factor in Appendix B, "[w]hether or not

the regulated activity comprises 'merely a link' in a corridor

type project."      Plaintiffs are correct that the examples in

Appendix B do not address dispersed regulated activities or the

import of multiple "links."          But plaintiffs disregard the framing

of the Appendix B factors as "[t]ypical factors to be considered."


                                     - 17 -
Nothing in Appendix B suggests that if a regulated activity is not

"merely a link" it necessarily indicates "sufficient control and

responsibility" on the part of the Corps.10                Even assuming that,

as   plaintiffs    argue,      the   Corps'    regulated    activity   did   not

constitute "merely a link" and that, as the plaintiffs also argue,

"there are aspects of the upland facility in the immediate vicinity

of   the     regulated    activity    which    affect   [its]    location    and

configuration,"11 we find that the Corps could reasonably rely on

the negligible percentage of the entire project that is within

Corps      jurisdiction   to   conclude   that    the   Corps   did    not   have

"sufficient control and responsibility to warrant Federal review"

of the entire project.

              Plaintiffs do challenge the Corps' conclusion that only

1.9% of the project is within the Corps' jurisdiction, suggesting


      10  In fact, it is possible to understand this first factor
in Appendix B only as rejecting a particular form of but-for
causation in the corridor-project context.      See Ellis & Smith,
supra note 7, at 10060-61; cf. Ohio Valley Env't Coal. v. Aracoma
Coal Co., 556 F.3d 177, 195 (4th Cir. 2009) ("[T]he fact that the
Corps' § 404 permit is central to the success of the valley-filling
process does not in itself give the Corps 'control and
responsibility' over the entire fill."). And, because this is a
corridor-type project, we find the plaintiffs' reliance on White
Tanks Concerned Citizens, Inc. v. Strock, 563 F.3d 1033, 1041 (9th
Cir. 2009), unavailing.
      11  The Corps argues that this second factor "is inapt for
corridor projects." "We defer to the Corps' interpretation unless
it is plainly erroneous or inconsistent with Appendix B," Sierra
Club, Inc. v. Bostick, 787 F.3d 1043, 1054 (10th Cir. 2015), but
we need not resolve this interpretive question because we find
that the factor is not dispositive even if it applies.


                                      - 18 -
that the proper figure is 17%.             Plaintiffs have failed to show,

however, that the 1.9% figure excludes areas within the Corps'

jurisdiction.      Cf. Flanagan South, 803 F.3d at 34 (analyzing a

pipeline    project      and   explaining    that     the   agencies'    actions,

including    the   "Corps'      Clean   Water   Act     verifications      of   the

pipeline's    many    water     crossings,"     were    "limited    to   discrete

geographic segments of the pipeline comprising less than five

percent of its overall length").           Moreover, as the Corps argued to

us, both the 1.9% figure and the 17% figure are well under the 60%

figure referenced in Appendix B's examples.                      See Appendix B

§ 7(b)(3) ("[I]f 30 miles of [a] 50-mile transmission line crossed

wetlands or other 'waters of the United States,' the scope of

analysis should reflect impacts of the whole 50-mile transmission

line.").

            Nor do plaintiffs' arguments about cumulative federal

involvement suffice to tip the scale.                For the reasons we have

adverted    to,    the    Corps    could    rationally      conclude     that   the

involvement of other agencies here did not rise to the level of

cumulative    involvement         sufficient    to     trigger     Appendix     B's

federalization theory.            The Corps' holistic determination that

"sufficient 'control and responsibility'" did not exist was not

arbitrary or capricious.

            Plaintiffs' remaining challenges also do not demonstrate

a likelihood of success on the merits.               Plaintiffs argue that (1)


                                      - 19 -
the Corps failed to adequately assess the baseline environmental

conditions in Segment 1 in its EA, (2) apart from any argument

about cumulative federal control, the Corps improperly "segmented"

its own EA from the USDOE's analysis, (3) the Corps should have

conducted an EIS, and (4) the Corps failed to provide adequate

opportunity for notice and comment.              In several of these claims

plaintiffs rely on the premise we have rejected, that the Corps

was obligated to review the entirety of Segment 1.                In any event,

none have merit.

              The Corps assessed the baseline environmental conditions

in its EA both in a standalone section, and in discussing the

environmental impacts of the project.            The Corps also incorporated

the   whole    of   MDEP's    environmental      analysis,     which    discussed

baseline environmental conditions along the entirety of the CMP

Corridor.        Plaintiffs    argue    in     conclusory     terms    that   this

assessment was insufficient.           Plaintiffs have failed to show a

likelihood of success on their claim that the Corps' assessment of

the   baseline        environmental     conditions      was     arbitrary     and

capricious.12

              Plaintiffs     next   claim      that   the     Corps    improperly

"segmented"     its    environmental     analysis     from    USDOE's    separate


      12  Half Moon Bay Fishermans' Mktg. Ass'n v. Carlucci, 857
F.2d 505, 510 (9th Cir. 1988), on which plaintiffs rely, is plainly
distinguishable. In Half Moon Bay the Corps "fail[ed] to set forth
any baseline conditions." Id. (emphasis added).


                                      - 20 -
assessment.       This argument is waived.        Plaintiffs did not raise it

before the district court, and do not explain why they were unable

to do so.       See United States v. Zannino, 895 F.2d 1, 9 n.7 (1st

Cir. 1990).       While USDOE did not issue its final EA until January

14, 2021, after plaintiffs filed this appeal, plaintiffs were aware

that USDOE and the Corps were conducting separate EAs throughout

the district court litigation.              In any event, CEQ regulations

direct agencies to coordinate in preparing an "impact statement."

40     C.F.R.    §   1508.25(a)(1).         CEQ   does      not   impose    similar

requirements on EAs and plaintiffs provide no other source of

authority for such a requirement.

               Plaintiffs    also   claim      that   the    Corps   should    have

conducted an EIS because "[t]he [corridor] will have significant

impacts not only to aquatic resources but also the surrounding

forest and wildlife."         Again, plaintiffs fail to demonstrate that

the Corps' decision to issue a FONSI instead of proceeding to an

EIS was arbitrary or capricious.            The Corps issued a 164-page EA,

which analyzed the impacts of the Corps permits on wetlands, as

well    as     surrounding   forest     land    and   wildlife.       The     Corps'

conclusions matched MDEP's own detailed environmental analysis.

The    Corps    considered    factors    relating     to    the   "intensity"    of

environmental impact pursuant to CEQ regulations.                      40 C.F.R.

§ 1508.27(b).        Plaintiffs do not challenge those regulations.

Instead, plaintiffs state "Segment 1 . . . will run through more


                                      - 21 -
than 800 aquatic resources, and will establish new, fragmenting

electrical infrastructure through the Western Maine Mountains."

Plaintiffs argue the Corps "failed to consider the effects from

forest fragmentation."      This is contrary to the record.           The

argument also fails because it depends on their already rejected

assertion that Segment 1 is a major federal action.

          Separately,     plaintiffs   claim   that   the   project   is

scientifically "controversial" and therefore required an EIS.         Cf.

Hillsdale Env'tl Loss Prevention, Inc. v. U.S. Army Corps of

Eng'rs, 702 F.3d 1156, 1181 (10th Cir. 2012).          "Controversy is

only one of ten factors the Corps must consider when deciding

whether to prepare an EIS." Id. (citing 40 C.F.R. § 1508.27(b)(4))

"[It] is not decisive but is merely to be weighed in deciding what

documents to prepare."     Town of Marshfield v. FAA, 552 F.3d 1,5

(1st Cir. 2008).    Plaintiffs argue that they have submitted a

series of affidavits from experts who disagree with portions of

the Corps' EA analysis.    Many of these claims rely on plaintiffs'

unsuccessful argument that the Corps was obligated to consider the

environmental effects along the entirety of Segment 1.       Plaintiffs

and their experts argue, for example, that the greenhouse gas

reductions from the CMP Corridor are overstated, and that the

impacts of forest fragmentation are understated.       Because we have

rejected plaintiffs' arguments as to scope, these arguments do not

show controversy.   Plaintiffs' remaining claims also fail to show


                                - 22 -
a scientific controversy requiring an EIS.     The Corps considered

and responded to criticisms of its methodology and conclusions in

its EA, and its analysis accords with the detailed position of

MDEP.    This situation is plainly distinguishable from the cases

that plaintiffs rely on.    See Sierra Club v. U.S. Forest Serv.,

843 F.2d 1190, 1193-94 (9th Cir. 1988) (Forest Service approval of

timber sales for "experimental, untested and certainly unproven"

clearcutting of giant sequoias was controversial in light of

testimony and affidavits     from biologists   and conservationists

opposing the Forest Service's conclusions in its EA); Standing

Rock Sioux Tribe v. U.S. Army Corps of Eng'rs, 985 F.3d 1032, 1044-

46 (D.C. Cir. 2021) (agency decision was controversial where the

agency failed entirely to address in its EA criticisms about the

use of a particular leak detection technology that was untested

for pipelines like the one at issue).

           Finally, plaintiffs say that the Corps failed to provide

adequate opportunities for notice and comment before issuing the

final FONSI.   But the "Corps did provide public notice and held a

public hearing as part of its EA review process.   The Corps' public

hearing complemented other public hearings associated with the

[CMP Corridor] but overseen by other agencies."     CMP Decision at

*11.    As the district court noted, the Corps has discretion under

CEQ rules as to whether it opens the final FONSI to 30 days of

public comment.    CEQ regulations require agencies to provide for


                               - 23 -
public    involvement     "to   the     extent     practicable,"     40   C.F.R.

§ 1501.5(e),    and      hold   or    sponsor     NEPA    hearings    "whenever

appropriate    or   in   accordance     with     the   statutory   requirements

applicable to the agency," id. § 1506.6(c); see also CMP Decision

at *10.   A 30-day comment period is only required if an EIS would

ordinarily be required, or if the agency's proposed action is

"without precedent." 40 C.F.R. § 1501.6(a)(ii). Neither condition

is present here.

                                       IV.

           The order of the district court is affirmed.                     This

court's January 15, 2021 injunction is vacated.




                                      - 24 -